        Case 7:16-cv-06792-VB Document 233-1 Filed 06/17/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


                                               Case No. 16-cv-06792-VB

 In re Welspun Litigation                      STIPULATED AGREEMENT
                                               AND [PROPOSED] ORDER




                WHEREAS, the Court’s May 20, 2019, Opinion and Order [Dkt. No. 206] provided

that “[b]y June 3, 2019, defendants shall file answers to the surviving claims” in the Consolidated

Second Amended Class Action Complaint (“CSAC”) in this action; and

                WHEREAS, the Court on May 29, 2019 granted Defendants’ request to extend their

time to file answers with any affirmative defenses to the surviving claims in the CSAC through

and including June 17, 2019 [Dkt. No. 212];

                WHEREAS, Plaintiffs have agreed to Defendants’ request to extend their time to

file answers with any affirmative defenses to the surviving claims in the CSAC through and

including July 8, 2019;

                IT IS HEREBY AGREED that the time for each Defendant to file an answer with

any affirmative defenses to the surviving claims in the CSAC is extended through and including

July 8, 2019.


                SO STIPULATED AND AGREED.


BURSOR & FISHER, P.A.                              KIRKLAND & ELLIS LLP

By: _/s/ Scott A. Bursor                           By: _/s/ Warren Haskel
Scott A. Bursor                                    Atif Khawaja, P.C.
Joseph I. Marchese                                 Warren Haskel
888 Seventh Avenue                                 601 Lexington Avenue
New York, NY 10019                                 New York, NY 10022-4611
        Case 7:16-cv-06792-VB Document 233-1 Filed 06/17/19 Page 2 of 2



Telephone: (646) 837-7150                           Telephone: (212) 446-4800
Facsimile: (212) 989-9163                           Facsimile: (212) 446-4900
scott@bursor.com                                    akhawaja@kirkland.com
jmarchese@bursor.com                                whaskel@kirkland.com

Joel D. Smith (admitted pro hac vice)               Counsel for Defendant Welspun India Ltd.,
Frederick J. Klorczyk III                           Welspun USA, Inc., and Bed Bath & Beyond
BURSOR & FISHER, P.A.                               Inc.
1990 North California Blvd., Suite 940
Walnut Creek, CA 94596
Telephone: (925) 300-4455                           Joseph Serino, Jr.
Facsimile: (925) 407-2700                           LATHAM & WATKINS LLP
jsmith@bursor.com                                   885 Third Avenue
fklorczyk@bursor.com                                New York, NY 10022-4834
                                                    Telephone: (212) 906-1717
Interim Class Counsel                               Facsimile: (212) 751-4864
                                                    joseph.serino@lw.com

                                                    Counsel for Defendants Welspun USA, Inc.
                                                    and Welspun India Ltd.

COHEN & GRESSER LLP                                 MORRISON & FOERSTER LLP

By: _/s/ Nathaniel P.T. Read                        By: _/s/ Jamie A. Levitt
Mark S. Cohen                                       Jamie A. Levitt
Nathaniel P. T. Read                                Steven T. Rappoport
800 Third Avenue                                    Chanwoo Park
New York, NY 10022                                  250 West 55th Street
Telephone: (212) 957-7600                           New York, NY 10019
Facsimile: (212) 957-4514                           Telephone: (212) 468-8000
mcohen@cohengresser.com                             JLevitt@mofo.com SRappoport@mofo.com
nread@cohengresser.com                              CPark@mofo.com

Counsel for Defendant Walmart Inc. s/h/a Wal-       Attorneys for Defendant Target Corporation
Mart Stores, Inc.



SO ORDERED this ____ day of _______, 2019
      New York, New York


                                                    Vincent L. Briccetti
                                                    United States District Judge




                                                2
